Citation Nr: 0713692	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05 00 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Whether new and material evidence to reopen the claim for 
service connection for tinnitus has been received.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1948 
to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision, in which the 
RO, inter alia, denied the veteran service connection for 
tinnitus.  The veteran filed a notice of disagreement (NOD) 
in September 2004, and the RO issued a statement of the case 
(SOC) in November 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in January 2005.

In April 2007, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

For the reasons set forth below, the matter on appeal 
(recharacterized consistent with the following discussion) is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

T
The Board's review of the claims file reveals that all 
notification action needed to render a fair decision on the 
claim on appeal has not been accomplished.  

In this regard, in a May 1983 rating decision, the RO 
previously denied the veteran service connection for 
tinnitus.  In a June 1983 letter, the RO notified the veteran 
of the denial and notified him of his appellate rights.  The 
veteran did not appeal that decision.  In May 2003, the 
veteran submitted a new claim for service connection for 
tinnitus.  As the veteran did not appeal the May 1983 rating 
decision within a year after notification of the decision, 
his current claim for service connection should be 
characterized as whether new and material evidence to reopen 
the claim of service connection for tinnitus has been 
received.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.104, 
3.156(a), 20.302, 20.1103.

Hence, in an August 2003 letter, the RO provided the veteran 
notice of the need to submit new and material evidence, and 
while he was provided notice of the appropriate legal 
definition of new and material evidence, a generic notice of 
this type is not sufficient, pursuant to the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Kent v. Nicholson, 20 Vet. App 1 (2006).  Rather, the record 
must show that the appellant was provided pertinent notice 
under 38 U.S.C.A. § 5103 which describes, "what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial."  Kent, 20 Vet. App at 
10.  In this case, there is no evidence that the RO 
considered the bases for the denial in the prior May 1983 RO 
rating decision and then provided the veteran a specifically 
tailored notice explaining what is needed to reopen the claim 
for service connection for tinnitus in light of the prior 
deficiency(ies) in the claim.  Therefore, proper notice as 
required under 38 U.S.C.A. § 5103(a) has not been provided as 
to the claim on appeal.

Hence, due process of law requires a remand of the claim on 
appeal for full compliance with the VCAA's notice 
requirements.  The Board emphasizes that action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Further, to ensure 
that all due process requirements are met with respect to the 
claim on appeal, the RO should also issue notice compliant 
with other recent Court decisions, to include Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates.

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2005) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period).  The RO's letter should also 
invite the veteran to submit all pertinent evidence in his 
possession (of which he was not previously notified).

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2006). 

The Board further notes that the request to reopen a 
previously claim for service connection for tinnitus, the RO 
originally adjudicated the claim on a de novo basis, and did 
not address whether new and material evidence had been 
received.  Because the RO has not addressed the question of 
whether new and material evidence to reopen the claim of 
service connection for tinnitus has been received, the 
veteran has not been furnished the pertinent legal authority 
governing the question, nor afforded the opportunity to 
respond.  Accordingly, to avoid any prejudice to the veteran, 
the RO should address the question of whether new and 
material evidence to reopen the claim of service connection 
for tinnitus has been received, in the first instance.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
corrective notice specific to the claim on 
appeal-the petition to reopen the claim 
for service connection for tinnitus.

The RO's letter should include specific 
notice as to the type of evidence needed to 
substantiate the claim.  In this regard, 
the letter should explain what is needed to 
reopen the claim (in terms that specify the 
basis(es) for the prior denial), as well as 
what is needed to substantiate the 
underlying claim for service connection on 
the merits, pursuant to the Kent decision 
(cited to above).

To ensure that the duty to notify the 
claimant what evidence will be obtained by 
whom is met, the RO's letter(s) should 
include a request that the veteran provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matter on 
appeal that are not currently of record.  
The letter should also include a summary of 
the evidence currently of record that is 
pertinent to the claim.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman, cited to above, 
particularly as regards disability ratings 
and effective dates, as appropriate.

The RO's letter must also clearly explain 
to the veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
RO should address the question of whether 
new and material evidence to reopen the 
claim for service connection for tinnitus 
has been received, in light of all 
pertinent evidence and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

5.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence or argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

